Title: To Benjamin Franklin from John Channing, 24 August 1778
From: Channing, John
To: Franklin, Benjamin


Honorable Sir
London August. 24. 1778
The Bearer of this is one of our Particular friends, Capt. Tristram Barnard An American, who has distinguishd himself by his Generossity towards the unhappy Prisoners who have fellen this way. I therefore Recomend him as one Worthy your honors Notice. I am with due Respect, Your honors Most humble Servant
John Channing
 
Addressed: To / The Honbl. Benm. Franklyn Esqr. / Paris / favd. per / Capt. Barnard
Notation: Jno. Channing London. Aug. 24. 78.
